DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2020 has been entered.
Response to Amendment
Claims 1, 4, 6, 7, 9, 11, 13-17, and 20 are currently pending. Claims 1, 4, 6, 7, 9, 11, 13-17, and 19 have been amended. Claims 5, 12, and 18 have been cancelled. The claims have been amended to overcome the objections, 35 U.S.C. 112(b) rejection, 35 U.S.C. 112(d) rejection, and/or 35 U.S.C. 101 rejections set forth in the Final Office Action mailed on 02 October 2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable Claim 1 recites the limitation “a plurality of sensors on the person’s body” in line 6, which is directed to or encompassing a human organism. Examiner suggests amending the limitation to recite “a plurality of sensors configured to be on the person’s body.” Claims 4, 6, 7, 9, 11, 13, 16, and 17 are further rejected due to their dependency to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, 11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. ‘059 (US Pub No. 2007/0219059 – previously cited) in view of Connor ‘504 (US Pub No. 2015/0366504).
Regarding claim 1, Schwartz et al. ‘059 teaches a wearable device wearable on a body of a person during a physical activity (Fig. 4 PEMT PDA 185, vital sign sensors 30 and [0079]), the wearable device comprising: a wireless receiver circuit configured to wirelessly receive a local signal emanating outside of the wearable device ([0079]; The PEMT PDA system 185 can communicate wirelessly with exercise machines such as STM 420 or CTM equipment 410 in the gym for example using an ID capturing device such as RFID, IR reader, laser scanner, or some other wireless means.), the local signal comprising information indicative of a type of activity selectable from among a plurality of types of activities (Figs. 
Schwartz et al. ‘059 teaches all of the elements of the current invention as mentioned above except for the processing circuit is configured to activate a subset of sensors of the plurality of sensors based on the determined type of activity, receive data corresponding to the one or more physiological and behavioral parameters from the subset of sensors, and determine physiological and/or behavioral measures associated with the person’s body from the received data.
Connor ‘504 teaches only a subset of an array of sensors are activated in order to measure the muscle of a specific person or muscle activity during a specific sport. In an example, the entire available array of sensors can be activated to collect data during a calibration or test period and this data can then be used to select the subset of sensors which are activated on an ongoing basis ([0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing circuit of Schwartz et al. ‘059 to include activating a subset of sensors of the plurality of sensors based on the determined type of activity, receive data corresponding to the one or more physiological and behavioral parameters from the subset of sensors, 
Regarding claim 4, Schwartz et al. ‘059 teaches wherein the wireless receiver circuit is configured to wirelessly receive the local signal coded with identifier information according to radio frequency identification technology, near field communication technology, or Bluetooth technology ([0079]; The PEMT PDA system 185 can communicate wirelessly with exercise machines such as STM 420 or CTM equipment 410 in the gym for example using an ID capturing device such as RFID, IR reader, laser scanner, or some other wireless means.).
Regarding claim 6, Schwartz et al. ‘059 teaches a memory configured to store a data structur
Regarding claim 7, Schwartz et al. ‘059 teaches wherein the processing circuit is further configured to execute one of a plurality of selectable algorithms stored in the memory based on the determined type of activity ([0075]-[0076]; When the athlete is performing some form of cardio training, suitable sensors are used to capture the virtual distance the athlete has traveled. If the athlete is exercising to increase muscle strength, another set of sensors are used to record the set of exercise machine values which more properly assess the muscle building activity.).
Regarding claim 9, Schwartz et al. ‘059 teaches wherein the processing circuit is further configured to distinguish and measure different movements of the person’s body associated with the determined type of activity ([0075]; The PEMT can measure vital signs from the athlete, but also receive data on what constitutes the actual physical activity being performed.).
Regarding claim 11, Schwartz et al. ’059 teaches wherein the wireless receiver circuit is further configured to receive the local signal from a tag attached to an apparatus, separate from the wearable 
Regarding claim 13, Schwartz et al. ‘059 teaches wherein the processing circuit is further configured to record the one or more physiological and behavioral parameters based on the physiological and behavioral parameters meeting or exceeding a predetermined threshold level indicative of actual activity unique to the determined type of activity ([0112]-[0113]; (3) level of effort with respect to their personal target zone defined for example by the ranges of heart rate and respiratory rate; Trainer 20 can give encouragement or incentive to any lagging students and give appropriate praise to the students that are achieving or exceeding their personal goals. Likewise, the trainer 20 can assess the efforts of the class as a whole and adjust the difficulty levels to challenge the class without overly doing so.).
Regarding claim 14, Schwartz et al. ‘059 teaches a method of operating a wearable device wearable on a body of a person during a physical activity (Fig. 4 PEMT PDA 185, vital sign sensors 30 and [0079]), the method comprising: wirelessly receiving a local signal emanating outside of the wearable device ([0079]; The PEMT PDA system 185 can communicate wirelessly with exercise machines such as 
Schwartz et al. ‘059 teaches all of the elements of the current invention as mentioned above except for automatically activating a subset of sensors of a plurality of sensors based on the determined type of activity; sensing one or more physiological and behavioral parameters associated with body functions and biomechanics responsive to the physical activity using the subset of sensors; receiving data corresponding to the one or more physiological and behavioral parameters from the subset of sensors; and determining physiological and/or behavioral measures associated with the person’s body based on the received data.
Connor ‘504 teaches only a subset of an array of sensors are activated in order to measure the muscle of a specific person or muscle activity during a specific sport. In an example, the entire available array of sensors can be activated to collect data during a calibration or test period and this data can then be used to select the subset of sensors which are activated on an ongoing basis ([0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schwartz et al. ‘059 to include automatically activating a subset of sensors of a plurality of sensors based on the determined type of activity; sensing one or more physiological and behavioral parameters associated with body functions and biomechanics 
Regarding claim 15, Schwartz et al. ‘059 teaches a non-transitory computer program product comprising computer program code adapted, when run on the wearable device, to perform the steps of determining, sensing and receiving according to the method of claim 14 (Fig. 4 PEMT PDA 185 and [0079]; It is inherent for a device to have some sort of controller with a program in order for the device to function.).
Regarding claim 16, Schwartz et al. ‘059 teaches wherein the tag is a passive radio frequency identification (“RFID”) tag ([0079]-[0080]).
Regarding claim 17, Schwartz et al. ‘059 teaches wherein the type of activity is determined based on the tag ([0080]; Each machine is assigned to a unique number, which would distinguish one machine from all the other machines.).
Regarding claim 19, Schwartz et al. ‘059 teaches wherein the type of activity comprises a type of sports activity, a type of exercise activity, a type of recreational activity, a type of household activity, a type of social activity, or a type of sedentary activity ([0075]-[0076], [0079]).
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejections are persuasive and the 35 U.S.C. 101 rejections have been withdrawn.
Applicant argues that Schwartz et al. ‘059 does not teach “a processing unit configured to…activate a subset of sensors of the plurality of sensors based on the determined type of activity [and] receive data corresponding to the one or more physiological and behavioral parameters from the subset 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791